Supplemental Opinion on Rehearing.
Salinger, J.
5. Appeal and error: trial findings aided by presumption. I. For some reason, the original opinion gave no consideration to two points presented. The appellant contends that, as matter of law, the work upon which the employee, Pickett, was engaged, was not ordinary repairs and maintenance, wag new construction, and an alteration of a building or plant. If that be so, the policy did not attach to injury sustained by Pickett. The point must be considered with application of the ordinary appellate review rule that there will be no interference if the finding below has any substantial evidence in its support. That Pickett was not engaged in alteration is supported, for one thing, by presumption: that is to say, “mere doubt will be resolved in favor of ‘repair and maintenance.’ ” Ross v. Sheldon, 176 Iowa 618, at 624. In that case, we declare there is such presumption, and:
“The line of demarcation between repair work on one hand and construction work on the other is not always *782easily discernible. Repair often, if not usually, involves more or less construction and substitution and likewise involves betterment and improvement. * * * The trend of the cases thus far decided indicates that labor and betterment upon an interstate line of railway will not be deemed as new construction work unless it is clearly such.”
Applying this to the evidence, we cannot say that the verdict which involves a finding that the work done by Pickett was not an alteration is so utterly lacking in support as that it must be set aside.
II. The remaining complaint is presented as follows: In a point “relied on for reversal,” it is said:
6. Insurance: “repair” and “new construction.” “The court erred in failing to construe the contract or policy, and to define the words ‘alteration’ and ‘ordinary repairs and maintenance,’ as used in said policy, as requested by defendant in its third requested instruction.”
This is not a claim that there was error because said-words were not construed at all, and should have been construed in some manner, but is an insistence that the, right definition was offered by defendant, and that no equally correct definition was given. In the petition for rehearing, this complaint seems to be broadened; for it is there said that, “if the question aforesaid was submitted to the jury, it was the duty of the court to instruct the jury as to. the meaning of the words.” Brief Point 6, the only one on the proposition, is as follows:
“It is the province of the court to construe a contract, and give the meaning of the terms used therein; and the court should have construed and defined the terms ‘alteration’ and ‘ordinary repairs and maintenance,’ as requested by the defendant.”
In our opinion, the sole question presented at this point is whether the court should have given Instruction 8, offered by the defendant. In it, “alteration” was defined to *783mean “a modification 01* change in a building already constructed ; a change or substitution of one thing for another, either in form or material;” and “ordinary repairs and maintenance,” to be “the restoration to a sound state what has gone into partial decay or dilapidation,” and to mean “to restore a thing to its former condition, without changing either the form or material.” The court charged that, in determining whether the work done by Pickett came within the policy, the jury should “give to said terms their usual and ordinary meaning; and if they failed to find that Pickett was engaged in making ordinary repairs of the premises and plant of plaintiff, which repairs would include the care, custody and-maintenance of said premises and plant, but was engaged in the construction of additions to or alterations of said premises and plant, then they will find for the defendant.”
7. Appeal and error: non-review of unquestioned instruction. No exceptions were taken to this instruction; wherefore, the only thing that appellants may complain of is not that the instruction given was, in itself, erroneous, but that Instruction 3, offered by the defendant, should have been substituted for the instruction given. As said, the complaint is not that something that needs defining was not defined at all; and we express no opinion on whether the terms in question are of such character as that the court was bound to define them. But though it was abstractly sufficient to tell the jury to give said terms their usual and ordinary ' meaning, still defendant may complain that a proper enlargement of such definition was not added. So the question finally resolves itself into whether defendant offered a correct definition. According to the. instructions offered by it, the work of Pickett was not within the policy while he was employed upon any modification or change in a building already constructed, or upon “a change or substitution of one thing for another, either in form or mate*784rialand Ms work was within the policy only if he was injured while he was engaged in restoring something to a sound state “that had gone into partial decay or dilapidation,” — if engaged in restoring a thing to its former condition “without change either in form or material.” Under this offered instruction, the policy would not attach if a wooden panel was sawed out of a door frame and a glass panel substituted therefor, because that would be a “substitution of one thing for another” in material. If an ordinary two-sash window had been taken out, and the space filled by two narrow glass windows, running for the length of the frame and fastened by hinges, the policy, would not cover the work, because it would be a change in form, or substitution of a thing in one form for something formed differently. In our opinion, one might be engaged in ordinary repairs and maintenance, though doing something other or more than restoring to a sound state what has gone into partial decay, and might be so engaged though he did not go so far as to restore a thing wholly to its former condition, or went somewhat beyond so restoring.
What has been said concerning a presumption that work is repair, rather than alteration, applies as well on the question whether the definition offered by the defendant is the correct one.
We are of opinion that the instruction offered by the defendant did not state the law, and was, therefore, rightly refused. It follows that the petition for rehearing should be overruled.
Preston, C. J., Lado and Stevens, -TJ., concur.